UNITED STATES COURT OF APPEALS
Filed 8/23/96
                             FOR THE TENTH CIRCUIT



    JAMES D. HISHAW,

                Plaintiff-Appellant,

    v.                                                 No. 96-5017
                                                  (D.C. No. CV-94-811-J)
    SHIRLEY S. CHATER,                                  (N.D. Okla.)
    Commissioner, Social Security
    Administration, *

                Defendant-Appellee.




                             ORDER AND JUDGMENT **



Before ANDERSON, LOGAN, and MURPHY, Circuit Judges.




*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. Proc. 43(c), Shirley
S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.

**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34 (f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Plaintiff James D. Hishaw appeals the district court’s affirmance of the

decision by the Secretary of Health and Human Services awarding social security

disability benefits for a closed period between November 23, 1988, and March 8,

1990, but not thereafter. Because the Secretary’s decision is supported by

substantial evidence and no legal errors were committed, we affirm.

      Plaintiff filed for benefits in November 1990, alleging an inability to work

after November 23, 1988, due to a back injury and several surgeries. After a

hearing, an administrative law judge (ALJ) determined that plaintiff was disabled

through March 8, 1990, but that after that date plaintiff’s condition had improved

so that he could perform the full range of light work. The Appeals Council

denied review, making the ALJ’s decision the final decision of the Secretary.

      We review the Secretary’s decision to determine whether her factual

findings are supported by substantial evidence and whether she applied correct

legal standards. Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027,

1028 (10th Cir. 1994). Substantial evidence is “‘such relevant evidence as a


                                         -2-
reasonable mind might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB,

305 U.S. 197, 229 (1938)). We may neither reweigh the evidence nor substitute

our discretion for that of the Secretary. Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991).

      Plaintiff argues first that substantial evidence does not support the conclu-

sion that his condition improved to the point that he was capable of performing

light work. We disagree. In May 1990, plaintiff’s treating neurological surgeon

wrote a letter stating that plaintiff had been released from treatment on March 8,

1990, and that he was “employable.” II R. 256. No restrictions on plaintiff’s

capacity to work were noted. Id. Plaintiff’s orthopedic surgeon released him to

work in May 1990, restricting him only from heavy, strenuous lifting. Id. at 170-

71. In August 1990, the orthopedic surgeon released plaintiff to return to work

“with no restrictions.” Id. at 171. These medical releases support the Secretary’s

determination that plaintiff had regained the ability to perform light work by

March 9, 1990.

      Treating physician Davis’ opinion that plaintiff remains unemployable does

not require a contrary result. When several treating physicians render inconsistent

opinions, the Secretary may reject one or more of those opinions after considering

the factors identified in 20 C.F.R. § 404.1527(d). See Goatcher v. United States


                                         -3-
Dep’t of Health & Human Servs., 52 F.3d 288, 290 (10th Cir. 1995). The

Secretary must determine whether the opinions rendered by the other physicians

outweigh that of the treating physician, and must give specific, legitimate reasons

for disregarding his opinion. Id. In this case, the Secretary properly rejected

Dr. Davis’ opinion because it was not supported by specific medical findings, and

because the opinions of the treating specialists were entitled to more weight.

      We do not address plaintiff’s arguments regarding the ALJ’s pain analysis,

hypothetical questions, or application of the grids, as plaintiff did not raise these

issues before the district court. See Crow v. Shalala, 40 F.3d 323, 324 (10th Cir.

1994) (“Absent compelling reasons, we do not consider arguments that were not

presented to the district court.”).

      AFFIRMED.

                                                      Entered for the Court

                                                      James K. Logan
                                                      Circuit Judge




                                          -4-